                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
UNITED STATES OF AMERICA           )
                                   )
                                   )             Criminal Action
          v.                       )           No. 14-10103-PBS
                                   )
SHAWN CRAIG,                       )
                                   )
                    Defendant.     )
___________________________________)


                      MEMORANDUM AND ORDER

                           February 14, 2019

Saris, C.J.

     Pro se defendant Shawn Craig has moved under 28 U.S.C.

§ 2255 to vacate his 84-month sentence based on four errors in

calculating his guideline sentencing range. The Government

points out that Craig’s plea agreement under Federal Rule of

Criminal Procedure 11(c)(1)(C) contains a waiver of his right to

challenge his sentence on appeal or collaterally. Before

addressing Craig’s arguments on the merits, the Court must

determine whether the appellate waiver is enforceable and

whether it bars the four challenges to his sentence.

     The First Circuit’s well-established Teeter test for

determining the enforceability of an appellate waiver requires a

court to ask “(1) whether the waiver’s scope was clearly

delineated; (2) whether the district court specifically inquired

                                   1
about the waiver of appellate rights; and (3) whether denial of

those rights would constitute a miscarriage of justice.” United

States v. Del Valle-Cruz, 785 F.3d 48, 54 (1st Cir. 2015)

(citing United States v. Teeter, 257 F.3d 14, 24-25 (1st Cir.

2001)). An appeal or collateral attack is barred if it falls

within the scope of a valid waiver. United States v. González-

Colón, 582 F.3d 124, 127 (1st Cir. 2009).

     The first two prongs of the Teeter test ensure that “the

defendant freely and intelligently agreed to waive [his] right

to appeal.” Del Valle-Cruz, 785 F.3d at 54 (alteration in

original) (quoting Teeter, 257 F.3d at 24). Here, there is no

doubt that Craig freely and intelligently agreed to the waiver.

The plea agreement states in clear terms that Craig “waive[d]

any rights [he] may have to challenge [his] sentence . . . on

direct appeal or in any future proceeding (collateral or

otherwise), such as pursuant to 28 U.S.C. § 2255.” Dkt. No. 54

¶ 7(b). This waiver plainly bars all future challenges to his

sentence and specifically mentions challenges under § 2255. See

United States v. Chambers, 710 F.3d 23, 30 (1st Cir. 2013)

(“[T]he waiver must be stated clearly and its scope must be

definite.”).

     The Court asked Craig four different times during his plea

colloquy whether he understood that he was giving up his right

to challenge his sentence, including once specifically about

                                2
collateral attacks, and he responded affirmatively each time.

See Dkt. No. 85 at 9:25-10:14, 12:11-15. This questioning was

more than sufficient to ensure Craig’s “understanding of the

waiver and [his] acquiescence in the relinquishment of rights

that it betokens.” United States v. Ciampi, 419 F.3d 20, 25 (1st

Cir. 2005) (quoting Teeter, 257 F.3d at 24 n.7). Nothing in the

rest of the plea colloquy suggests Craig was misled or confused

about his waiver. See id. at 26.

     Because Craig freely and intelligently agreed to the

appellate waiver, it is enforceable unless it would result in a

miscarriage of justice. Sotirion v. United States, 617 F.3d 27,

33 (1st Cir. 2010). “[T]he miscarriage-of-justice exception is

to be applied ‘sparingly and without undue generosity’” and only

in egregious cases. United States v. Cabrera-Rivera, 893 F.3d

14, 24 (1st Cir. 2018) (quoting Sotirion, 617 F.3d at 36). The

defendant must point to more than a “garden-variety error,” id.

(quoting United States v. Santiago, 769 F.3d 1, 8 (1st Cir.

2014)), and must demonstrate “a strong showing of innocence,

unfairness, or the like,” United States v. Gil-Quezada, 445 F.3d

33, 37 (1st Cir. 2006). In determining whether enforcing a

waiver would constitute a miscarriage of justice, courts

consider “the clarity of the alleged error, its character and

gravity, its impact on the defendant, any possible prejudice to

the government, and the extent to which the defendant acquiesced

                                   3
in the result.” Cabrera-Rivera, 893 F.3d at 24 (quoting Gil-

Quezada, 445 F.3d at 37).

     Craig brings four challenges to his Sentencing Guidelines

calculations: 1) because the Massachusetts Supreme Judicial

Court vacated four of his Class D drug possession convictions as

a result of the “Annie Dookhan scandal,” they should not count

as part of his criminal history; 2) even though his other

Massachusetts drug convictions have not been vacated, they are

“tainted” by the Annie Dookhan scandal and should also not

count; 3) two convictions counted separately in calculating his

criminal history were actually the same case; and 4) his two

convictions for assault and battery with a dangerous weapon are

not crimes of violence. Because the waiver in his plea agreement

covers all challenges to his sentence on a § 2255 motion, it

bars Craig’s motion completely, unless he shows it would result

in a miscarriage of justice.

     Craig cannot meet this high burden because he received a

substantial benefit in his plea agreement in exchange for his

appellate waiver. The government agreed to dismiss the count

charging him as a felon-in-possession in violation of 18 U.S.C.

§ 922(g)(1), which, given his extensive and serious criminal

record, may have triggered a mandatory minimum sentence of 180

months under the Armed Career Criminal Act, 18 U.S.C. § 924(e).

Instead, Craig agreed to an 84-month sentence, which was well

                                4
below even the 110-month floor of his guideline sentencing

range. Thus, “far from working a miscarriage of justice,

[Craig’s] plea agreement conferred significant benefits on him.”

United States v. Morales-Arroyo, 854 F.3d 118, 121 (1st Cir.

2017) (quoting Sotirion, 617 F.3d at 38); see also United

States v. Caramadre, 807 F.3d 359, 379 (1st Cir. 2015)

(declining to find a miscarriage of justice where the plea

agreement capped the defendant’s sentence considerably below the

top of his guideline sentencing range).

     Even ignoring the significant benefits Craig gained in

exchange for his appellate waiver, the Court concludes that his

inability to raise these challenges does not result in a

miscarriage of justice. Craig’s third challenge, that one of his

criminal convictions was double counted, appears meritless, as

both case numbers are listed under the same conviction and only

counted once in his Presentence Report. See United States v.

Marte-de la Cruz, 876 F.3d 370, 374 (1st Cir. 2017) (finding no

miscarriage of justice where it appeared the defendant’s

challenge was without merit).

     Meanwhile, his first and fourth challenges, even if

meritorious, would not change his guideline sentencing range.

See, e.g., González-Colón, 582 F.3d at 128-29. Craig received a

base offense level of 24 because he had at least two prior

felony convictions for crimes of violence or controlled

                                5
substance offenses. See U.S.S.G. § 2K2.1(a)(2). Even without the

four vacated convictions and the convictions for assault and

battery with a dangerous weapon, Craig has two prior felony

convictions for possession with intent to distribute, which is a

controlled substance offense. See U.S.S.G. § 4B1.2(b). He also

has at least one conviction for assault with a dangerous weapon

under Massachusetts law, which qualifies as a crime of violence.

See United States v. Fields, 823 F.3d 20, 34-35 (1st Cir. 2016). 1

     That leaves Craig’s second challenge that all of his drug

convictions are “tainted” by the Annie Dookhan scandal. Although

eliminating these convictions would alter the calculations under

the guidelines, they would not change his criminal history

category. He provides no evidence to support his assertion that

Annie Dookhan tested drugs at issue in his other convictions and

no reason why his allegation should result in dropping these




1    It is unclear in the Presentence Report whether Craig has
one or two prior convictions for assault with a dangerous
weapon, as the entry for one conviction lists both assault with
a dangerous weapon and assault and battery with a dangerous
weapon. Craig did not challenge this aspect of the Presentence
Report at his sentencing hearing. It is also unclear whether
Craig is arguing that both his assault with a dangerous weapon
and assault and battery with a dangerous weapon convictions
should not count as crimes of violence or just the latter. The
Court need not resolve either of these issues because his two
unvacated convictions for possession with intent to distribute
qualify as controlled substances offenses and trigger an
increase in his base offense level.
                                6
convictions from his criminal history. Defendant does not show a

miscarriage of justice.

     Despite Craig’s dissatisfaction with his sentence, he

cannot circumvent the appellate waiver to which he knowingly and

voluntarily agreed. See Caramadre, 807 F.3d at 379. The Court

therefore cannot address his § 2255 motion on the merits.

                                ORDER

     Craig’s motion is therefore DENIED (Docket No. 79).



SO ORDERED.




                              /s/ PATTI B. SARIS
                              Patti B. Saris
                              Chief United States District Judge




                                7
